Name: 2009/31/EC: Commission Decision of 12 January 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 8988) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agri-foodstuffs
 Date Published: 2009-01-16

 16.1.2009 EN Official Journal of the European Union L 11/84 COMMISSION DECISION of 12 January 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 8988) (Text with EEA relevance) (2009/31/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 (3) and (EC) No 853/2004 (4) of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) Decision 2007/716/EC has been amended by Commission Decisions 2008/290/EC (5), 2008/330/EC (6), 2008/552/EC (7), 2008/678/EC (8) and 2008/828/EC (9). (3) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 January 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. (3) OJ L 139, 30.4.2004, p. 1; corrected version in OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 55; corrected version in OJ L 226, 25.6.2004, p. 22. (5) OJ L 96, 9.4.2008, p. 35. (6) OJ L 114, 26.4.2008, p. 94. (7) OJ L 178, 5.7.2008, p. 43. (8) OJ L 221, 19.8.2008, p. 32. (9) OJ L 294, 1.11.2008, p. 11. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 1. BG 0101001 Melnichen kombinat Rila STH  AD gr. Blagoevgrad ul. V. Levski  56 19. BG 0401012 Polikomers-SG  EOOD s. Shemshevo obsht. V. Tarnovo 104. BG 0602004 Z i K  OOD gr. Vratsa ul. Vasil Kanchov  25 126. BG 2202025 ET Takt-Asia Milanova  gr. Sofia obsht. Lyulin ul. Obelsko shose  11 260. BG 1204008 ET Petar Parvanov  Demetra  gr. Lom ul. Belogradchishko shose  1 283. BG 1604014 Elko  OOD gr. Plovdiv ul. Brezovsko shose  170 355. BG 2504001 ET Stezis  gr. Omurtag Promishlena zona 2. The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 16. BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 39. BG 2312036 ET Rosen Deyanski-DEYA  s. Opitsvet, obsht. Kostinbrod 50. BG 1612020 ET Bor-Chvor  s. Dalbok izvor obsht. Parvomay 60. BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska 110. 1612013 Polidey  2  OOD s. Domlyan 171. 2412019 Dekada  OOD s. Elhovo obsht. Stara Zagora 205. BG 2218045 El-Em-Impeks  EOOD gr. Sofia Kv. Gorna bania